Citation Nr: 1759390	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-12 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension as due to service-connected coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1969 to February 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO in Augusta, Maine, which, in pertinent part, denied service connection for hypertension.

The Veteran testified from Indianapolis, Indiana, at an October 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.    


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with hypertension.

2.  The hypertension is proximately due to or the result of the service-connected CAD.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension, as secondary to the service-connected CAD, have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for hypertension, which is a complete grant as to the issue on appeal, no further discussion of VA's duties to notify and assist is necessary as to those issues.

Service Connection for Hypertension

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, hypertension is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

During the course of this appeal the Veteran has advanced that currently diagnosed hypertension was caused or aggravated by the service-connected CAD.  Initially, the Board finds that the Veteran is currently diagnosed with hypertension.  Multiple VA and private treatment (medical) records reflect that the Veteran has been diagnosed with, and treated for, hypertension.  

The Board notes that the evidence of record does not provide a specific date of diagnosis for the hypertension; however, at both the December 2011 Decision Review Officer (DRO) hearing and the October 2017 Travel Board hearing, the Veteran credibly testified to not being diagnosed with hypertension until after being diagnosed with, and receiving treatment for, the service-connected CAD.  Absent any significant evidence to the contrary, the Board finds the evidence at least in equipoise on the question of whether the hypertension manifested after the CAD.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the currently diagnosed hypertension is caused by the service-connected CAD.  VA received a June 2011 private opinion letter from the Veteran's physician reflecting the physician's opinion that the hypertension was likely related to the service-connected CAD.  While the exact rationale for the opinion was not provided, at the December 2011 DRO hearing, the Veteran credibly testified that, prior to drafting the opinion letter, the private physician reviewed the relevant records.

The Veteran is currently diagnosed with hypertension, and a private physician has opined that the currently diagnosed hypertension is related to the service-connected CAD.  No opinion or other evidence to the contrary has been received.   As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for hypertension as secondary to the service- connected CAD have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

As service connection has been granted on a secondary basis, there is no need to discuss entitlement to service connection on a direct, presumptive, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).


ORDER

Service connection for hypertension, as secondary to the service-connected CAD, is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


